Citation Nr: 0948080	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to July 
1997 and from December 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that declined the 
benefits sought on appeal.


FINDINGS OF FACT

1.  In November 2009, the Board received a copy of a Florida 
Certificate of Death that showed that the Veteran died on May 
[redacted], 2009.

2.  At the time of his death, the Veteran had a claim for 
hypertension pending before the Board.


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the 
claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in May 2009.  At the time of 
his death, he had a claim for hypertension pending before the 
Board.  However, as a matter of law, Veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, 
it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such a request must be filed not later 
than one year after the date of the appellant's death.  
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing 
the rules and procedures for substitution upon death.  Until 
such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the claim originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


